UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6990



DAVID HOWARD HUSSEY,

                                              Plaintiff - Appellant,

          versus


DEEP MEADOW CORRECTIONAL CENTER, Dentist Of-
fice; LIEUTENANT BROOKS; CORRECTIONAL OFFICER
GEE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-99-1118-2)


Submitted:   November 4, 1999            Decided:   November 10, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Howard Hussey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Howard Hussey appeals the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint without

prejudice for failure to exhaust administrative remedies. The dis-

trict court properly required exhaustion of administrative remedies

under 42 U.S.C.A. § 1997e(a) (West Supp. 1999).   Because Appellant

did not demonstrate to the district court that he had exhausted

administrative remedies or that such remedies were not available,

the court’s dismissal of the action, without prejudice, was not an

abuse of discretion.    Further, although Hussey asserts that he

filed a grievance while this appeal was pending, there is no evi-

dence to suggest that he appealed the denial of that grievance to

the regional administrator.   Because Hussey has not exhausted his

administrative remedies, we therefore affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2